Examiner’s Comment
	This is in response to the Response to the Notice to File Corrected Application Papers dated March 16, 2022. 

Drawings
The drawings were received on March 16, 2022.  These drawings are acceptable.

Specification
The substitute specification filed March 16, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 15-18 and 20-29 are allowable over the prior art of record because the prior art does not teach or suggest a method for galvanically depositing a zinc-nickel coating on a substrate from an alkaline coating bath comprising zinc-nickel electrolytes and organic bath additives, the organic bath additives including amine-containing complexing agents, wherein the method comprises the steps of providing, providing and galvanically depositing as presently claimed, esp., the step of galvanically depositing the zinc-nickel coating on the substrate by applying current to the electrode, wherein cyanide is produced from the amine-containing complexing agents by anodic oxidation while applying the current to the electrode such that a concentration of cyanide in the alkaline coating bath after applying a current load of 100 A h/l 

to the electrode does not exceed 106 mg/l. 
The prior art does not contain any language that teaches or suggests the above. Pecherskaya et al. teach the electrodeposition of zinc where Mn oxides are formed at the anode and nickel is an impurity ion in the solution. Pecherskaya et al. teach that the most active with respect to the solution of zinc, and consequently, most detrimental for the deposition of zinc, is nickel on account of its low H overvoltage (abstract).
Applicant has shown that the alkaline coating bath produces cyanide from the amine- containing complexing agents by anodic oxidation such that after applying a current load of 100 A h/l to the (anode) electrode the concentration of cyanide does not exceed 106 mg/I.
	The prior art does not contain any language that teaches or suggests the above. 
Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 22, 2022